Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered October 12, 1978, convicting him of robbery in the first degree, assault in the first degree, criminal possession of a weapon in the third degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The postarrest statements made by defendant in response to the arresting officer’s inquiry should have been suppressed due to the officer’s failure to first advise him of his Miranda rights (see People v Whyte, 71 AD2d 631). However, we find that the proof of defendant’s guilt was overwhelming. Moreover, “there is no reasonable possibility that the error might have contributed to defendants conviction” (People v Crimmins, 36 NY2d 230,237) or that the admission into evidence of defendant’s statements contributed thereto (People v Almestica, 42 NY2d 222,226). Thus, this error was harmless beyond a reasonable doubt. We have considered defendant’s other contentions and find them to be without merit. Mollen, P. J., Mangano, Margett and Weinstein, JJ., concur.